DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claim 19 stands rejected under Section 103.  Claim 8 stands rejected for lack of enablement under Section 112(a).  Claims 8 and 20 stand rejected under Section 112(b).  Claim 3 stands objected to.  The drawings, specification, and abstract stand objected to.  Claim 4 was previously canceled.  Claims 1, 2, 5-7, 9-18, and 21 stand allowed, with claims 3, 8, and 20 being allowable if the objection/rejections were addressed.
Applicants amended claims 3, 8, 19, and 20.   Applicants provided replacement drawings and amendments to the abstract and specification.  Applicants argue that the application is in condition for allowance.
Turning first to the abstract: Applicants’ amendments address the previously noted objection and are accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Drawings: Applicants’ amendments to the drawings address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.

Section 112(a) enablement rejection: Applicants’ amendment to claim 8 addresses the previously noted Section 112(a) enablement rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(a) enablement rejection is withdrawn.
Section 112(b) rejection: Applicants’ amendments to claims 8 and 20 address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejection: Applicants’ amendments overcome the previous Section 103 rejection.  This rejection is withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-3 and 5-21 are allowed.
Note: Minor amendments are made to the specification per internal staff’s remarks on May 27, 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Specification:
Page 1, paragraph 6: Change “3A-5B” to “3A-3B, 4A-4B, and 5A-5B”.
Page 2, paragraph 7: Change “6A-8” to “6A-6B, 7, and 8”.
Page 2, paragraph 8: Change “9-15” to “9-11, 12A-12B, and 13-15”.

Reasons for Allowance
Claims 1-3 and 5-21 are allowed
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a diode-connected transistor device disposed within the semiconductor structure and comprising a third source, a third gate, and a third drain coupled to the second gate”, in combination with the remaining limitations of the claim.

With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “a diode-connected transistor device comprising a third source, a third drain, and a third gate disposed over the active layer; and one or more conductive layers disposed over the semiconductor structure and configured to electrically couple the first drain to the second source and the third drain to the second gate”, in combination with the remaining limitations of the claim.
With regard to claims 16-18: The claims have been found allowable due to their dependency from claim 15 above.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “forming a third gate structure, a third source contact, and a third drain contact over the active laver to define a diode-connected transistor device; and forming one or more conductive layers over the active layer, wherein the one or more conductive layers are configured to electrically couple the first drain contact to the second source contact and the third drain contact to the second gate structur
With regard to claim 20: The claim has been found allowable due to its dependency from claim 19 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897